Name: Commission Regulation (EEC) No 946/90 of 11 April 1990 opening a standing invitation to tender for the sale of unprocessed dried grapes (sultanas) from the 1988 harvest intended for specific uses
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  distributive trades;  marketing;  trade policy;  food technology
 Date Published: nan

 No L 96/60 Official Journal of the European Communities 12. 4. 90 COMMISSION REGULATION (EEC) No 946/90 of 11 April 1990 opening a standing invitation to tender for the sale of unprocessed dried grapes (sultanas) from the 1988 harvest intended for specific uses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 125/89 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1384 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2367/89 (4), and in particular Article 6 ( 1 ) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (J), as last amended by Regulation (EEC) No 2328/88 (6), stipulates that such products, intended for specific uses yet to be determined, must be sold at prices fixed in advance or determined by an invitation to tender ; Whereas Commission Regulation (EEC) No 3205/85 f) provides for the sale by invitation to tender of unpro ­ cessed dried grapes for specific uses ; Whereas the Greek storage agencies still hold approxima ­ tely 1 5 650 tonnes of unprocessed dried grapes (sultanas) from the 1988 harvest ; whereas these currants cannot be marketed for human consumption as such without a risk of disrupting the market ; Whereas it is therefore appropriate that the greater quan ­ tity be the subject of a standing invitation to tender for their use as laid down in Regulation (EEC) No 3205/85 ; Whereas the processing security provided for in Article 1 (4) of Regulation (EEC) No 3205/85 should be fixed in accordance with the market price of products intended for human consumption ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, HAS ADOPTED THIS REGULATION : Article 1 1 . The Greek storage agencies referred to in the Annex shall open a standing invitation to tender for the sale of a maximum of 15 650 tonnes of dried grapes (sultanas) from the 1988 harvest in accordance with the provisions of Regulations (EEC) No 626/85 and (EEC) No 3205/85 . 2. The closing date for the submission of tenders for the first partial invitation to tender shall be : 5 May 1990 at 1 p.m. local time. 3 . The processing security referred to in Article 1 (4) of Regulation (EEC) No 3205/85 shall be ECU 45/ 100 kg net for dried grapes (sultanas). Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 29 . 3)=OJ No L 123, 9 . 5. 1984, p. 25. (4) OJ No L 225, 3 . 8 . 1989, p. 1 . (Ã  OJ No L 72, 13 . 3 . 1985, p. 7. (s) OJ No L 202, 27. 7 . 1988 , p . 45 . 0 OJ No L 303, 16. 11 . 1985, p. 6. 12. 4. 90 Official Journal of the European Communities No L 96/61 ANNEX List of storage agencies referred to in Article 1 of this Regulation SULTANAS 1 . KSOS, 24 Kanari Street, Athens, Greece. 2. Enosis Georgicon Sineterismon Iracliou Crete , Iraclio Crete, Greece. 3 . Enosis Georgicon Sineterismon Messaras, Mires Iracliou Crete, Greece. 4 . Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Crete, Greece.